     Case 3:19-cv-00710 Document 14 Filed 10/31/19 Page 1 of 2 PageID #: 150



                    IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                 HUNTINGTON DIVISION


JONATHAN R., et al.,

                             Plaintiffs,

v.                                                   CIVIL ACTION NO. 3:19-cv-00710

JIM JUSTICE, et al.,

                             Defendants.



                                   ORDER AND NOTICE


       Pursuant to LR Civ P 16.1, it is ORDERED that the following dates are hereby fixed as

the time by or on which certain events must occur:

11/18/19      Motion Under FR Civ P 12(b), together with supporting briefs, memoranda,
              affidavits, or other such matter in support thereof. (All motions unsupported by
              memoranda will be denied without prejudice pursuant to LR Civ P 7.1(a).)

12/02/19      Last day for Rule 26(f) meeting.

12/09/19      Last day to file Report of Parties’ Planning Meeting and Scheduling Order
              Worksheet, available on the court’s website. See LR Civ P 16.1.

12/13/19      Telephonic Scheduling Conference at 10:00 a.m., before the undersigned, unless
              canceled.

12/18/19      Entry of Scheduling Order.

12/27/19      Last day to serve FR Civ P 26(a)(1) disclosures.
    Case 3:19-cv-00710 Document 14 Filed 10/31/19 Page 2 of 2 PageID #: 151



                                              NOTICE


       The provision of FR Civ P 14 and 15 with respect to the time in which to file third-party

claims and to amend pleadings without leave of court are not affected by this Order and Notice.

       Pursuant to LR Civ P 16.1 and 73.1, the parties are informed of their opportunity to consent

to the exercise by a magistrate judge of civil jurisdiction over the case, including entry of judgment,

as authorized by 28 U.S.C. § 636. The parties may consent by filing a Consent to Jurisdiction by

a United States Magistrate Judge (FR Civ P From 34), or by so indicating on the Report of Parties’

Planning Meeting and Scheduling Order Worksheet, all of which are available on the Court’s

website.

       IT IS SO ORDERED.

       The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented party.

                                               ENTER:          October 31, 2019
